EXHIBIT 10.82

PRIVATE PLACEMENT ESCROW AGREEMENT

     THIS ESCROW AGREEMENT (this “Agreement”) is made as of December 16, 2005,
by and among Global Med Technologies, Inc., a corporation incorporated under the
laws of Colorado (the “Company”), the purchasers signatory hereto (each a
“Purchaser” and together the “Purchasers”), and Kirkpatrick & Lockhart Nicholson
Graham LLC, with an address at 201 S. Biscayne Blvd., 20th Floor, Miami, Florida
33131 (the “Escrow Agent”). Capitalized terms used but not defined herein shall
have the meanings set forth in the Securities Purchase Agreement referred to in
the first recital.

W I T N E S S E T H:

     WHEREAS, the Purchasers will be purchasing from the Company shares of its
Series A Convertible Preferred Stock (the “Preferred Stock”) and Warrants (the
“Warrants”) as set forth in the Securities Purchase Agreement dated the date
hereof between the Purchasers and the Company (the “Purchase Agreement”), which
will be issued as per the terms contained herein and in the Purchase Agreement;
and

     WHEREAS, it is intended that the purchase of the securities be consummated
in accordance with the requirements set forth by Sections 4(2) and/or 4(6)
and/or Regulation D promulgated under the Securities Act of 1933, as amended;
and

     WHEREAS, the Company and the Purchasers have requested that the Escrow
Agent hold the Subscription Amounts with respect to the Closing in escrow until
the Escrow Agent has received the Release Notice in the form attached hereto
from the Company and each Purchaser;

     NOW, THEREFORE, in consideration of the covenants and mutual promises
contained herein and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged and intending to be legally
bound hereby, the parties agree as follows:

ARTICLE 1

TERMS OF THE ESCROW

     1.1 The parties hereby agree to establish an escrow account with the Escrow
Agent whereby the Escrow Agent shall hold the funds for the purchase of the
Preferred Stock and the Warrants at the Closing as contemplated by the Purchase
Agreement.

     1.2 Upon the Escrow Agent’s receipt of the aggregate Subscription Amounts
into its master escrow account, together with the executed counterparts of this
Agreement, the Purchase Agreement and the Registration Rights Agreement, it
shall telephonically advise the Company, or the Company’s designated attorney or
agent, of the amount of funds it has received into its master escrow account.

--------------------------------------------------------------------------------

     1.3 Wire transfers to the Escrow Agent shall be made as follows:

 

Citibank, F.S.B.
201 South Biscayne Boulevard
Suite 3100
Miami, Florida 33131
ABA Number: 266086554
Account Name: Kirkpatrick & Lockhart LLP Trust Account (Iota)
Account Number: 2102516505
Attn: Ray Fernandez/Private Banking


     1.4 The Company, promptly following being advised by the Escrow Agent that
the Escrow Agent has received the Subscription Amounts for the Closing along
with facsimile copies of counterpart signature pages of the Purchase Agreement,
Registration Rights Agreement and this Agreement from each Purchaser, shall
deliver to the Escrow Agent the certificates representing the shares of
Preferred Stock and the Warrants to be issued to each Purchaser at the Closing
together with:

 

     (a) the Company's executed counterpart of the Purchase Agreement;


 

     (b) the Company's executed counterpart of the Registration Rights
Agreement;


 

     (c) the executed opinion of Company Counsel, in the form of Exhibit D to
the Purchase Agreement;


 

     (d) the Right of First Notice executed by each of the Resigning Directors ;


 

     (e) the Right of First Notice executed by Futuristic Image Builder, Ltd;


 

     (f) executed Resigning Directors resignation letters


 

     (g) executed Stock Purchase Agreement between the Company and GMIL; and


 

     (h) the Company's original executed counterpart of this Escrow Agreement.


     1.5 In the event that the foregoing items are not in the Escrow Agent’s
possession within ten (10) Trading Days of the Escrow Agent receiving the
Subscription Amounts, then each Purchaser shall have the right to demand the
return of their Subscription Amounts.

     1.6 Once the Escrow Agent receives a Release Notice, in the form attached
hereto as Exhibit X, (the “Release Notice”) executed by the Company and each
Purchaser, it shall wire that amount of funds necessary to purchase the
applicable Preferred Stock and the Warrants per the written instructions of the
Company, and shall wire as directed by GMIL that amount of funds as are
necessary to close the securities repurchases as are contemplated by Section
1.4(g).

2

--------------------------------------------------------------------------------

     1.7 Wire transfers to the Company shall be made pursuant to written
instructions from the Company provided to the Escrow Agent on the Closing Date.

     1.8 Once the funds (as set forth above) have been sent per the Company’s
instructions, the Escrow Agent shall then arrange to have the Purchase
Agreement, the Warrants, the shares of Preferred Stock, the Registration Rights
Agreement, the Escrow Agreement, the Rights of First Notice Agreement and the
opinion of counsel delivered to the appropriate parties.

ARTICLE 2

MISCELLANEOUS

     2.1 No waiver or any breach of any covenant or provision herein contained
shall be deemed a waiver of any preceding or succeeding breach thereof, or of
any other covenant or provision herein contained. No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.

     2.2 All notices or other communications required or permitted hereunder
shall be in writing, and shall be sent as set forth in the Purchase Agreement.

     2.3 This Escrow Agreement shall be binding upon and shall inure to the
benefit of the permitted successors and permitted assigns of the parties hereto.

     2.4 This Escrow Agreement is the final expression of, and contains the
entire agreement between, the parties with respect to the subject matter hereof
and supersedes all prior understandings with respect thereto. This Escrow
Agreement may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
parties to be charged or by its agent duly authorized in writing or as otherwise
expressly permitted herein.

     2.5 Whenever required by the context of this Escrow Agreement, the singular
shall include the plural and masculine shall include the feminine. This Escrow
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same. Unless otherwise
indicated, all references to Articles are to this Escrow Agreement.

     2.6 The parties hereto expressly agree that this Escrow Agreement shall be
governed by, interpreted under and construed and enforced in accordance with the
laws of the State of New York. Any action to enforce, arising out of, or
relating in any way to, any provisions of this Escrow Agreement shall only be
brought in a state or Federal court sitting in New York City.

     2.7 The Escrow Agent’s duties hereunder may be altered, amended, modified
or revoked only by a writing signed by the Company, each Purchaser and the
Escrow Agent.

3

--------------------------------------------------------------------------------

     2.8 The Escrow Agent shall be obligated only for the performance of such
duties as are specifically set forth herein and may rely and shall be protected
in relying or refraining from acting on any instrument reasonably believed by
the Escrow Agent to be genuine and to have been signed or presented by the
proper party or parties. The Escrow Agent shall not be personally liable for any
act the Escrow Agent may do or omit to do hereunder as the Escrow Agent while
acting in good faith and in the absence of gross negligence, fraud and willful
misconduct, and any act done or omitted by the Escrow Agent pursuant to the
advice of the Escrow Agent’s attorneys-at-law shall be conclusive evidence of
such good faith, in the absence of gross negligence, fraud and willful
misconduct.

     2.9 The Escrow Agent is hereby expressly authorized to disregard any and
all warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

     2.10 The Escrow Agent shall not be liable in any respect on account of the
identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver the Purchase Agreement or any documents or
papers deposited or called for thereunder in the absence of gross negligence,
fraud and willful misconduct.

     2.11 The Escrow Agent shall be entitled to employ such legal counsel and
other experts as the Escrow Agent may deem necessary properly to advise the
Escrow Agent in connection with the Escrow Agent’s duties hereunder, may rely
upon the advice of such counsel, and may pay such counsel reasonable
compensation therefor which shall be paid by the Escrow Agreement unless
otherwise provided for in Section 2.14. The Escrow Agent has acted as legal
counsel for the Company, and may continue to act as legal counsel for the
Company from time to time, notwithstanding its duties as the Escrow Agent
hereunder. The Purchasers consent to the Escrow Agent in such capacity as legal
counsel for the Company and waives any claim that such representation represents
a conflict of interest on the part of the Escrow Agent. The Purchasers
understand that the Company and the Escrow Agent are relying explicitly on the
foregoing provision in entering into this Escrow Agreement.

     2.12 The Escrow Agent’s responsibilities as escrow agent hereunder shall
terminate if the Escrow Agent shall resign by giving written notice to the
Company and the Purchasers. In the event of any such resignation, the Purchasers
and the Company shall appoint a successor Escrow Agent and the Escrow Agent
shall deliver to such successor Escrow Agent any escrow funds and other
documents held by the Escrow Agent.

     2.13 If the Escrow Agent reasonably requires other or further instruments
in connection with this Escrow Agreement or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.

     2.14 It is understood and agreed that should any dispute arise with respect
to the delivery and/or ownership or right of possession of the documents or the
escrow funds held by the Escrow Agent hereunder, the Escrow Agent is authorized
and directed in the Escrow Agent’s sole discretion (1) to retain in the Escrow
Agent’s possession without liability to anyone all or any part of said documents
or the escrow funds until such disputes shall have been settled either by mutual
written agreement of the parties concerned by a final order, decree or judgment
or a court of competent jurisdiction after the time for appeal has expired and
no appeal has been perfected, but the Escrow Agent shall be under no duty
whatsoever to institute or defend any such proceedings or (2) to deliver the
escrow funds and any other property and documents held by the Escrow Agent
hereunder to a state or Federal court having competent subject matter
jurisdiction and located in the City of New York in accordance with the
applicable procedure therefor.

4

--------------------------------------------------------------------------------

     2.15 The Company and each Purchaser agree jointly and severally to
indemnify and hold harmless the Escrow Agent and its partners, employees, agents
and representatives from any and all claims, liabilities, costs or expenses in
any way arising from or relating to the duties or performance of the Escrow
Agent hereunder or the transactions contemplated hereby or by the Purchase
Agreement other than any such claim, liability, cost or expense to the extent
the same shall have been determined by final, unappealable judgment of a court
of competent jurisdiction to have resulted from the gross negligence, fraud or
willful misconduct of the Escrow Agent.

[SIGNATURE PAGE FOLLOWS]

5

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO ESCROW AGREEMENT]

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
this 16th day of December, 2005.

GLOBAL MED TECHNOLOGIES, INC.

By: /s/ Michael I. Ruxin, M.D.
     Name:  Michael I. Ruxin
     Title:  CEO

With a copy to (which shall not constitute notice):

ESCROW AGENT:

Kirkpatrick & Lockhart Nicholson Graham LLP

By: /s/ Clay Parker
     Name:  Clay Parker
     Title:

[PURCHASERS' SIGNATURE PAGE FOLLOWS]

6

--------------------------------------------------------------------------------

[PURCHASER'S SIGNATURE PAGE TO GLOB ESCROW]

Name of Investing Entity: Shepherd Investments International, Ltd.
Signature of Authorized Signatory of Investing Entity: /s/ Michael A. Roth
Name of Authorized Signatory: Michael A. Roth
Title of Authorized Signatory: Managing Member of
      Stark Offshore Management, LLC, the Investment Manager of Shepherd
Investments International, Ltd.


[SIGNATURE PAGES CONTINUE]

7

--------------------------------------------------------------------------------

[PURCHASER'S SIGNATURE PAGE TO GLOB ESCROW]

Name of Investing Entity:   Magnetar Capital Master Fund, Ltd.     By: Magnetar
Financial LLC    Its: Investment Manager 

Signature of Authorized Signatory of Purchaser:/s/ Paul Smith

Name of Authorized Signatory:   Paul Smith
Title of Authorized Signatory:     Genereal Counsel
Email Address of Purchaser:        c/o Doug.Litowitz@Magnetar.com

Address for Notice of Purchaser:

c/o Magnetar Financial LLC
1603 Orrington Avenue
13th Floor
Evanston, IL 60201

[SIGNATURE PAGES CONTINUE]

7

--------------------------------------------------------------------------------

[PURCHASER'S SIGNATURE PAGE TO GLOB ESCROW]

Name of Investing Entity: Crestview Capital Master, LLC
Signature of Authorized Signatory of Investing Entity: /s/ Robert Hill
Name of Authorized Signatory: Robert Hill
Title of Authorized Signatory: Managing Director


[SIGNATURE PAGES CONTINUE]

7

--------------------------------------------------------------------------------

Exhibit X to
Escrow Agreement

RELEASE NOTICE

     The UNDERSIGNED, pursuant to the Escrow Agreement, dated as of December 16,
2005 among Global Med Technologies, Inc., the Purchasers signatory thereto and
Kirkpatrick & Lockhart Nicholson Graham LLP, as Escrow Agent (the “Escrow
Agreement”; capitalized terms used herein and not defined shall have the meaning
ascribed to such terms in the Escrow Agreement), hereby notify the Escrow Agent
that each of the conditions precedent to the purchase and sale of the Preferred
Stock set forth in the Securities Purchase Agreement have been satisfied. The
Company and the undersigned Purchaser hereby confirm that all of their
respective representations and warranties contained in the Purchase Agreement
remain true and correct and authorize the release by the Escrow Agent of the
funds and documents to be released at the Closing as described in the Escrow
Agreement. This Release Notice shall not be effective until executed by the
Company and the Purchaser.

     This Release Notice may be signed in one or more counterparts, each of
which shall be deemed an original.

     IN WITNESS WHEREOF, the undersigned have caused this Release Notice to be
duly executed and delivered as of this 16th day of December, 2005.

GLOBAL MED TECHNOLOGIES, INC.

By: /s/ Michael I. Ruxin
     Name:  Michael I. Ruxin
     Title:  Chairman & CEO

[PURCHASERS SIGNATURE PAGES FOLLOW]

8

--------------------------------------------------------------------------------

[PURCHASER'S SIGNATURE PAGE TO GLOB RELEASE]

Name of Investing Entity: Enable Growth Partners LP

Signature of Authorized Signatory of Investing Entity: /s/ Brendan O’Neil
Name of Authorized Signatory: Brendan O’Neil
Title of Authorized Signatory: Principal & Portfolio Manager

[SIGNATURE PAGES CONTINUE]

9

--------------------------------------------------------------------------------